            Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


 MICHAEL C. DEMARQUIS,

        Plaintiff,

 v.                                                  Case No. 1:20-cv-00634-LY

 ALORICA INC.,

        Defendant.

                              FIRST AMENDED COMPLAINT

       NOW COMES Plaintiff, MICHAEL C. DEMARQUIS, through undersigned counsel,

complaining of Defendant, ALORICA INC., as follows:

                                 NATURE OF THE ACTION

       1.      This action is seeking redress for Defendant’s violation(s) the Fair Debt Collection

Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. and the Texas Debt Collection Act (the

“TDCA”), Tex. Fin. Code Ann. § 392 et seq.

                                JURISDICTION AND VENUE

       2.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      The Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                           PARTIES
       5.      MICHAEL C. DEMARQUIS (“Plaintiff”) is a natural person, over 18-years-of-

age, who at all times relevant resided at 2200 South Pleasant Valley Road, Apartment 201, Austin,

Texas 78741.

       6.      Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3).
              Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 2 of 9




        7.       Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

        8.       ALORICA INC. (“Defendant”) is a corporation organized and existing under the

laws of Delaware.

        9.       Defendant has its principal place of business at 5161 California Avenue, Suite 100,

Irvine, California 92617.

        10.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

        11.      Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

        12.      Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) as

it directly or indirectly engages in debt collection.

                                         FACTUAL ALLEGATIONS

        13.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 8160.

        14.      At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

        15.      Plaintiff applied for a credit card with Credit One Bank.

        16.      Upon approval, Credit One Bank mailed Plaintiff a credit card.

        17.      Plaintiff activated his credit card, and began using his credit card for personal and

household purposes.

        18.      While Plaintiff initially made payments on his credit card, the payments ceased and

Plaintiff’s account fell into default.

        19.      Plaintiff's account balance is a “debt” as defined by 15 U.S.C. § 1692a(5).
              Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 3 of 9




        20.      Plaintiff's account balance is a “consumer debt” as defined by Tex. Fin. Code Ann.

§ 392.001(2).

        21.      On or before September 16, 2019, Plaintiff started to receive collection phone calls

from somebody purporting to be "Credit One Bank."

        22.      On multiple occasions, Plaintiff answered these collection calls and made oral

requests that the calls stop.

        23.      Despite Plaintiff's requests, these collection calls persisted.

        24.      On October 28, 2019, Plaintiff initiated arbitration proceedings against Credit One

Bank seeking redress for the harassing collection calls.

        25.      During the arbitration proceedings, Credit One Bank disclosed that "Alorica Inc."

placed collection calls to Plaintiff on Credit One Bank's behalf.

        26.      In total, Defendant placed dozens of harassing collection calls to Plaintiff on behalf

of Credit One Bank after Plaintiff requested that the collection calls cease

        27.      At all times relevant, Defendant acted as an agent of Credit One Bank.

        28.      To date, Plaintiff has not received anything – in writing – from Defendant regarding

the debt it was attempting to collect from Plaintiff.

                                              DAMAGES

        29.      Defendant's constant harassing phone calls have severely disrupted Plaintiff’s

everyday life and overall well-being.

        30.      Defendant’s phone calls have caused Plaintiff actual harm, including but not limited

to, aggravation that accompanies persistent and unwanted phone calls, anxiety, emotional distress,

increased risk of personal injury resulting from the distraction caused by the phone calls, wear and

tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular telephone,
              Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 4 of 9




temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss

of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge

Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

wasting Plaintiff’s time.

        31.      Moreover, each time Defendant placed a telephone call to Plaintiff, Defendant

occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone calls or

otherwise utilize his cellular phone while his phone was ringing.

        32.      Concerned with having had his rights violated, Plaintiff was forced to retain counsel

to vindicate his rights.

                                        CLAIMS FOR RELIEF

                                           COUNT I:
                   Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

        33.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                   Violation(s) of 15 U.S.C. § 1692d

        34.      Section 1692d provides:

        [a] debt collector may not engage in any conduct the natural consequence of which
        is to harass, oppress, or abuse any person in connection with the collection of a
        debt. Without limiting the general application of the foregoing, the following
        conduct is a violation of this section:

                 (5)       Causing a telephone to ring or engaging any person in telephone
                           conversation repeatedly or continuously with intent to annoy, abuse,
                           or harass any person at the called number.

                 (6)       Except as provided in section 1692b of this title, the placement of
                           telephone calls without meaningful disclosure of the caller's
                           identity.
              Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 5 of 9




        35.      Defendant violated 15 U.S.C. § 1692d(5) by repeatedly or continuously calling

Plaintiff after being asked to cease.

        36.      Defendant’s behavior of systematically calling Plaintiff’s cellular phone number

in an attempt to collect the subject debt was harassing and abusive.

        37.      Defendant’s collection calls to Plaintiff were made with the specific intent of

annoying, harassing, and abusing Plaintiff.

        38.       The fact that Defendant knowingly placed calls to Plaintiff after Plaintiff made

numerous requests that the calls cease is illustrative of Defendant’s intent to harass and annoy

Plaintiff.

        39.      Defendant violated §1692d(6) by falsely identifying itself as “Credit One Bank”

instead of identifying itself by its real name.

                                 Violation(s) of 15 U.S.C. § 1692e

        40.      Section 1692e provides

        A debt collector may not use any false, deceptive, or misleading representations or
        means in connection with the collection of any debt. Without limiting the general
        application of the foregoing, the following conduct is a violation of this section:


                 (14)   The use of any business, company, or organization name other than
                        the true name of the debt collector’s business, company, or
                        organization.
        41.      Defendant violated §1692e(14) by using a name other than the true name of its

business when it falsely held itself out to be Credit One Bank during phone calls with Plaintiff.

                                 Violation(s) of 15 U.S.C. § 1692g

        42.      Section 1692g(a) provides:

        (a) Within five days after the initial communication with a consumer in connection
        with the collection of any debt, a debt collector shall, unless the following
        information is contained in the initial communication or the consumer has paid the
        debt, send the consumer a written notice containing –
             Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 6 of 9




                (1)    the amount of the debt;

                (2)    the name of the creditor to whom the debt is owed;

                (3)    a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

                (4)    a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and

                (5)    a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.

       43.      Pursuant to §1692g of the FDCPA, a debt collector must send the consumer a 30-

day validation notice informing the consumer of the right to dispute the validity of the debt

within five days of the initial communication with the consumer.

       44.      The validation notice provisions were included by Congress to ensure that

consumers receive their dispute rights.

       45.      Defendant violated §1692g by failing to send Plaintiff the 30-day validation notice

within five days of Defendant’s first communication with Plaintiff

       46.      Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692d(5), d(6), e(14) and g(a)

pursuant to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who

fails to comply with any provision of [the FDCPA] with respect to any person is liable to such

person in an amount equal to the sum of -

       (1)      any actual damage sustained by such person as a result of such failure;
             Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 7 of 9




       (2)

                (A)     in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)      in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.


       WHEREFORE, Plaintiff requests the following relief:

       A.       a finding that Defendant violated 15 U.S.C. §§ 1692d(5), d(6), e(14) and g(a);

       B.       an award of any actual damages sustained by Plaintiff as a result of Defendant’s

                violation(s);

       C.       an award of such additional damages, as the Court may allow, but not exceeding

                $1,000.00;

       D.       an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

       E.       an award of such other relief as this Court deems just and proper.

                                         COUNT II
                 Texas Debt Collection Act (Tex. Fin. Code Ann. § 392 et seq.)

       47.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                          Violation(s) of Tex. Fin. Code Ann § 392.302

       48.      Subsection 392.302(4) of the Texas Finance Code provides:

       [i]n debt collection, a debt collector may not oppress, harass, or abuse a person by:

                (4)     causing a telephone to ring repeatedly or continuously, or making
                        repeated or continuous telephone calls, with the intent to harass a
                        person at the called number.
              Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 8 of 9




Tex. Fin. Code Ann. § 392.302(4).

        49.      Defendant violated Tex. Fin. Code Ann. § 392.302(4) by continuing to place phone

calls to Plaintiff in spite of being told to stop.

        50.      Defendant’s continuous phone calls were made with the intent to harass Plaintiff.

                           Violation(s) of Tex. Fin. Code Ann § 392.304

        51.      Subsection 392.304(1)(A) of the Texas Finance Code provides:

        [i]n debt collection or obtaining information concerning a consumer, a debt
        collector may not use a fraudulent, deceptive, or misleading representation that
        employs the following practices:

                 (1)    using a name other than the:

                        (A)      true business or professional name or the true personal or
                                 legal name of the debt collector while engaged in debt
                                 collection.

        52.      Defendant violated Tex. Fin. Code Ann. § 392.304(1)(A) by identifying itself as

“Credit One Bank” in phone calls to Plaintiff.

        53.      Plaintiff may enforce the provisions of Tex. Fin. Code Ann. §§ 392.302(4) and

392.304(1)(A) pursuant to Tex. Fin. Code Ann. § 392.403 which provides:

        (a)      A person may sue for:

                 (1)    injunctive relief to prevent or restrain a violation of this chapter; and

                 (2)    actual damages sustained as a result of a violation of this chapter.

        (b)      A person who successfully maintains an action under Subsection (a) is
                 entitled to attorney’s fees reasonable related to the amount of work
                 performed and costs.

        WHEREFORE, Plaintiff requests the following relief:

        A.       a finding that Defendant violated Tex. Fin. Code Ann. §§ 392.302(4) and

                 392.304(1)(A);
             Case 1:20-cv-00634-LY Document 11 Filed 08/21/20 Page 9 of 9




        B.      an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

        C.      an award of actual damages in an amount to be determined pursuant to Tex. Fin.

                Code Ann. § 392.403(a)(2);

        D.      an award of reasonable attorney’s fees and costs in an amount to be determined

                pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: August 21, 2020                             Respectfully submitted,

                                                   MICHAEL C. DEMARQUIS

                                                   By: /s/ Mohammed O. Badwan

                                                   Mohammed O. Badwan
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue
                                                   Suite 200
                                                   Lombard, Illinois 60148
                                                   +1 630-575-8181
                                                   mbadwan@sulaimanlaw.com
